UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1514


FENYANG STEWART,

                    Plaintiff - Appellant,

             v.

WILBUR L. ROSS, JR., Hon., in his official capacity as Secretary, U.S. Department
of Commerce; ANDREI IANCU, in his official capacity as Director, United States
Patent & Trademark Office,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01369-LMB-TCB; 1:16-cv-
00213-LMB-JFA)


Submitted: January 4, 2021                                        Decided: January 21, 2021


Before GREGORY, Chief Judge, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fenyang Ajamu Stewart, Appellant Pro Se. Catherine M. Yang, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fenyang Stewart appeals the district court’s order (a) dismissing in part, pursuant to

Fed. R. Civ. P. 12(b)(6), the amended consolidated complaint in Stewart’s consolidated

employment actions, which related to the U.S. Patent and Trademark Office terminating

Stewart’s employment in 2016; and (b) granting Defendants partial summary judgment on

one of the claims asserted in the amended consolidated complaint. Upon review of the

parties’ arguments in conjunction with the record on appeal and the relevant authorities,

we discern no reversible error in the district court’s thorough and well-reasoned analysis.

Accordingly, we affirm for the reasons stated by the district court. Stewart v. Ross,

Nos. 1:18-cv-01369-LMB-TCB; 1:16-cv-00213-LMB-JFA (E.D. Va. Apr. 17, 2020). We

deny Stewart’s motion for leave to supplement his informal brief and for the appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2